EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Morey Wildes on 9 March 2020.
The application has been amended as follows: 

Claims 2, 7, and 10 have been cancelled.

The abstract has been amended as follows:

An exhaust gas aftertreatment system for an internal combustion engine comprises an exhaust gas system with an exhaust gas channel in which at least two exhaust gas aftertreatment components for the selective, catalytic reduction of nitrogen oxides are arranged. Downstream from the first exhaust gas aftertreatment component and upstream from the second exhaust gas aftertreatment component is a burner with which the exhaust gas can be heated up before it enters the second exhaust gas aftertreatment component. Downstream from the second exhaust gas aftertreatment component 

Allowable Subject Matter
Claims 1, 3-5, and 12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY K. BRADLEY whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746